PER CURIAM.2
The four members of the court who heard the argument of this case are equally divided in opinion on the question whether the order appealed from should be reversed or affirmed. As the action is one for the recovery of real property, and the appellant may secure a second trial by complying with the statute,3 we deem it inexpedient to order a reargument, or to state our personal opinion upon the questions presented by the record. The result is that the order of the district court denying appellant’s motion for a new trial must be affirmed.
So ordered.

 Mitchell, J., absent, took no part.


 G. S. 1894, § 5845.